     Case 2:20-cv-02061-KJM-JDP Document 15 Filed 03/16/21 Page 1 of 2

 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
11   GERARDO HERNANDEZ,                               ) No. 2:20-cv-02061-KJM-JDP
                                                      )
12                  Plaintiff,                        ) STIPULATION FOR CONTINUANCE OF
                                                      ) STATUS CONFERENCE; ORDER
13          vs.                                       )
                                                      )
14   WELCOME SACRAMENTO LLC dba                       )
     COURTYARD BY MARRIOTT                            )
15   SACRAMENTO CAL-EXPO, et al.,                     )
                                                      )
16                                                    )
                    Defendants.
                                                      )
17                                                    )
                                                      )
18                                                    )
                                                      )
19                                                    )
                                                      )
20
21          Plaintiff Gerardo Hernandez (“Plaintiff”), and Defendants, Welcome Sacramento LLC
22   dba Courtyard by Marriott Sacramento Cal-Expo; and Hotel Circle GL, LLC (“Defendants,”
23   and together with Plaintiff, “the Parties”), the parties hereby stipulate as follows:
24          WHEREAS, a Status (Pretrial Scheduling) Conference in this matter is set for
25   March 26, 2021 (Dkt. 11);
26          WHEREAS, Defendants’ motion to dismiss complaint is set for hearing on March 26,
27   2021, but remains pending;
28          WHERAS, the matter is not yet at issue;




                                                   Page 1
     Case 2:20-cv-02061-KJM-JDP Document 15 Filed 03/16/21 Page 2 of 2

 1          WHEREAS, the Parties wish to conserve attorney’s fees and the Court’s resources by
 2   postponing preparation of the Rule 26 status report until the motion to dismiss is decided as the
 3   result of such motion will determine how the case proceeds;
 4          NOW, THEREFORE, the Parties, by and through their respective counsel, respectfully
 5   request a continuance of the Status (Pretrial Scheduling) Conference currently set for March 26,
 6   2021 to a date at the Court’s convenience on or after April 16, 2021.
 7
     Dated: March 11, 2021                        MOORE LAW FIRM, P.C.
 8
 9
                                                  /s/ Tanya E. Moore
10                                                Tanya E. Moore
                                                  Attorney for Plaintiff,
11                                                Gerardo Hernandez
12
     Dated: March 11, 2021                        STILLMAN & ASSOCIATES
13
14
                                                  /s/ Philip H. Stillman
15                                                Philip H. Stillman
                                                  Attorneys for Defendants,
16                                                Welcome Sacramento LLC dba Courtyard by
                                                  Marriott Sacramento Cal-Expo; and
17
                                                  Hotel Circle GL, LLC
18
19
20                                               ORDER
21
            The parties having so stipulated, ECF No. 14, and good cause appearing, the Status
22
23   (Pretrial Scheduling) Conference currently set for March 26, 2021 is continued to May 20, 2021

24   at 2:30 p.m. in Courtroom 3, before the undersigned. The parties are to file their Joint Status

25   Report no later than fourteen days prior to the conference.

26          IT IS SO ORDERED.

27   DATED: March 16, 2021.
28




                                                  Page 2
